     6:19-cv-01567-TMC            Date Filed 08/13/20    Entry Number 106         Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


 EDEN ROGERS, et al.


                    Plaintiffs,

        v.
                                                     Case No. 6:19-cv-1567 (TMC)
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,


                    Defendants.


  FEDERAL DEFENDANTS’ NOTICE IN RE MOTION FOR PROTECTIVE ORDER

       Currently pending before the Court is Federal Defendants’ motion for protective order,

which asks the Court to enter a protective order ensuring that discovery in this case, if any, occurs

only after production of the administrative record for the agency action challenged and in accord

with principles of the Administrative Procedure Act. See ECF No. 102. In the motion, Federal

Defendants stated that they anticipated serving the administrative record for the January 2019

conditional exception at issue in this lawsuit by today, August 13, 2020.

       Federal Defendants make this submission to notify the Court that, although they have been

diligently working to assemble and certify the record, they have been unable to complete this

process yet and are still engaged in the review of voluminous documents to ensure a complete and

accurate record. In the interest of maintaining consistency with their prior projected production

date, Federal Defendants will today issue an interim production to Plaintiffs containing copies of

certain documents that they anticipate will ultimately be a part of the administrative record.

Federal Defendants now anticipate producing a complete record with a corresponding certification

of completeness from the agency within 30 days, by September 14, 2020.

                                                 1
    6:19-cv-01567-TMC    Date Filed 08/13/20   Entry Number 106       Page 2 of 2




Dated: August 13, 2020               Respectfully submitted,

                                     ETHAN P. DAVIS
                                     Acting Assistant Attorney General

                                     PETER M. McCOY, Jr.
                                     United States Attorney

                                      /s/ Christie V. Newman
                                     CHRISTIE V. NEWMAN (#5473)
                                     Assistant United States Attorney
                                     1441 Main Street, Suite 500
                                     Columbia, SC 29201
                                     Telephone: (803) 929-3021
                                     Email: Christie.Newman@usdoj.gov

                                     MICHELLE BENNETT
                                     Assistant Branch Director

                                     CHRISTOPHER A. BATES
                                     Senior Counsel to the Assistant Attorney General

                                     JAMES R. POWERS (TX Bar No. 24092989)*
                                     Trial Attorney
                                     Federal Programs Branch
                                     U.S. Department of Justice, Civil Division
                                     1100 L Street, NW
                                     Washington, DC 20005
                                     Telephone: (202) 353-0543
                                     Email: james.r.powers@usdoj.gov

                                     *Admitted pro hac vice

                                     Counsel for Federal Defendants




                                        2
